NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-20 is the inclusion of the limitation of the gravimetric water content present in a composition comprising at least 25 mol% of more of calcium cis-1,2-cyclohexanedicarboxylate monohydrate, in all the claims which is not found in the prior art references, alone or in combination.  

The closest prior art references are the following:

US 2020/0131331 teaches preparing a transparent nucleating agent by extruding and granulating a blend of 0.25-4 parts by weight water into 1 part by weight of a powdery sorbitol nucleating agent.
WO 2020/068679 does not qualify as prior art, but does teach the production of calcium cis-1,2-cyclohexanedicarboxylate monohydrate.
US 2007/0036960 teaches a nucleating agent comprising a calcium hexahydrophthalate, Irganox 1010, Irgafos 168 and zinc stearate.

US 2014/0179846 teaches the use of the hydrated form of nucleating agents, which includes calcium cis-1,2-cyclohexanedicarboxylate, but does not teach the amount of monohydrate present, or the amount of water that can be present in the nucleating agent, as the anhydrous form is taught as preferable (p. 3, [0021]-[0024]).
US 2010/0010168 teaches away from using calcium salts of dicarboxylic acids which contain crystalline water, as it is taught as decreasing the effect of beta-nucleation, and the removal of such water is only achievable under severe conditions (p. 1, [0009]).
Zhang (Preparation and nucleation effects of nucleating agent hexahydrophthalic acid metal salts for isotactic polypropylene.  Colloid Polym Sci, 295, 2017, pp. 1973-1982) teaches the preparation of calcium hexahydrophthalic acid in the presence of water, suggesting the presence of the hydrated salt, which can be used as a nucleating agent for polypropylene, increasing the Tc from 122.37ºC to 129.83ºC; however, there is no teaching or suggestion as to how many water molecules are bound to the salt or the water content thereof.
While it may be obvious to use 100 mol% of a hydrated calcium cis-1,2-cyclohexanedicarboxylate, there is no indication in the art as to whether other hydrated salts can be formed, such as dihydrate or decahydrate, in addition to monohydrate and up to 20 wt% water.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768